Case 3:18-ap-03008-SHB      Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33     Desc
                            Main Document    Page 1 of 21


             IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      EASTERN DISTRICT OF TENNESSEE

In re
                                                   Case No. 3:17-bk-33605-SHB
ALLEN HOOD                                         Chapter 7

                   Debtor

        ARTHUR R. ROONEY,
        JUST TENNESSEE LTD., and
        ABBACAS HOLDINGS, LTD.

                            Plaintiffs

                   v.                              Adv. No. 3:18-ap-03008-SHB

        ALLEN HOOD

                            Defendant


                                  MEMORANDUM

APPEARANCES:       KENNERLY, MONTGOMERY & FINLEY, P.C.
                    Michael S. Kelley, Esq.
                    E. Richards Brabham, Esq.
                    Post Office Box 442
                    Knoxville, Tennessee 37901-0442
                    Attorneys for Plaintiffs

                   EUBANKS LAW FIRM, P.C.
                    Barry W. Eubanks, Esq.
                    209 Chilhowee School Road
                    Suite 16
                    Seymour, Tennessee 37865
                   SCOTT LAW GROUP, P.C.
                    C. Dan Scott, Esq.
                    Post Office Box 547
                    Seymour, Tennessee 37865
                    Attorneys for Defendant


SUZANNE H. BAUKNIGHT
UNITED STATES BANKRUPTCY JUDGE
Case 3:18-ap-03008-SHB                 Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                            Desc
                                       Main Document    Page 2 of 21


           Plaintiffs commenced this adversary proceeding by filing the Complaint for

Determination that Debts Are Not Dischargeable (“Complaint”) on March 9, 2018 [Doc. 1],

seeking a nondischargeable judgment against Defendant in the amount of $2,000,000.00, plus

punitive damages of $2,000,000.00, pursuant to 11 U.S.C. § 523(a)(2)(A), (a)(4), and/or (a)(6).

The Complaint also asserts that “[t]o the extent that Abbacas and Rooney obtained a judgment

[for $1,627,725.00] in the Chancery Court for Jefferson County, Tennessee” on February 24,

2017, Plaintiffs seek a determination that the debt is nondischargeable. [Id. at ¶ 29.] Defendant

answered [Doc. 10], denying that Plaintiffs are entitled to any of the relief that they seek and

asking for a judgment against Plaintiffs for attorneys’ fees and costs.

           Before the Court is the Defendant/Debtor’s Motion for Summary Judgment (“Motion”)

filed on October 15, 2019 [Doc. 26], which is supported by the statement of undisputed facts as

required by E.D. Tenn. LBR 7056-1(a) and a brief incorporating therein sixteen exhibits. [Docs.

27, 28.] Plaintiffs filed their response opposing the Motion and incorporating therein one

collective exhibit, a response to the statement of undisputed facts, and the Declaration of Arthur

Rooney. [Docs. 32, 33, 34.] The Court has also considered any documents of record in

Defendant’s underlying bankruptcy case that have been referenced by either party in either

statement of undisputed material facts. See Fed. R. Evid. 201.

                                           I. UNDISPUTED FACTS 1

           Plaintiff Arthur Rooney (“Rooney”) is the owner, officer, and majority shareholder of

Just Tennessee Ltd. (“Just Tennessee”) and Abbacas Holdings, Ltd. (“Abbacas”), each of which

is an active business entity with a principal place of business in the United Kingdom. [Docs. 1,

10 at ¶¶ 1-3; 27, 33 at ¶¶ 1-4.] Rooney and Defendant became acquainted in 2000, at which time


1
    For the purposes of summary judgment, the following facts are of record or are not disputed by the parties.
Case 3:18-ap-03008-SHB         Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                Desc
                               Main Document    Page 3 of 21


Defendant owned Incred-I-Builders (“IIB”), a Tennessee limited liability company that engaged

in residential construction. [Docs. 1, 10 at ¶¶ 9-10; Docs. 27, 33 at ¶ 5.] Rooney, Just Tennessee,

and Defendant entered into an Agreement dated April 5, 2005 (“April 5 Agreement”), under

which Defendant appointed Rooney as his exclusive agent for the marketing and sale of 10.59

acres of real property in Sevier County, Tennessee (“Summit View Property”) that was owned

by Defendant. [Docs. 27, 33 at ¶¶ 10-12, Doc. 28-3 at p. 1.] Under the terms of the April 5

Agreement, Defendant appointed Rooney as exclusive agent with an exclusive right of sale to

buyers originating from the United Kingdom for all available lots within the Summit View

Property for a period of twenty-four months, after which Defendant could cancel or renew the

agreement. [Doc. 28-3 at p. 1.] Additionally, Defendant reserved the right to sell to non-United

Kingdom buyers but was prohibited from listing the Summit View Property with any other

agent. [Id. at pp. 1-2.]

        The April 5 Agreement was supplemented by a letter from Defendant dated January 7,

2006, in which it was expressly detailed that IIB would construct seventeen homes for

$4,073,100.00, would sell twenty-three lots within the Summit View Property for $1,860,000.00,

and would sell an additional seven lots for $100,000.00 each, with price increases after specific

dates (“January 7 Letter”). [Docs. 27, 33 at ¶¶ 13-14; Doc. 28-4.] The January 7 Letter, which

was executed by Rooney on January 9, 2006, and returned to Defendant, also stated that Rooney

would retain $7,000.00 of the initial deposit from each sale to be deducted from his “mark-up.”

[Doc. 28-4.]

        Throughout the venture, Defendant or IIB routinely secured the loans for home

constructions through deeds of trust against the respective lots, which were paid and released

through proceeds received at the individual closings. [Docs. 27, 33 at ¶¶ 23-24.] At times,
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33               Desc
                                Main Document    Page 4 of 21


however, closings were delayed because the deposits that Rooney had received from buyers were

not transmitted to Defendant, IIB, or the title company. [Id. at ¶ 25.] As of May 2007, fourteen

houses remained to be closed, as reflected in “Deal Sheets” prepared by Defendant and faxed to

Rooney in December 2007 and the reconciliation prepared by Defendant. [Id. at ¶¶ 29, 32-34;

Docs. 28-6, 28-7.]

       To further his and Rooney’s joint business purposes, Defendant incorporated Destiny,

Inc., a Tennessee corporation, in which both he and Rooney were officers and directors, and in

which Abbacas was issued fifty shares of common stock, with Defendant owning all remaining

stock. [Docs. 1, 10 at ¶ 15; Docs. 27, 33 at ¶¶ 37-39.] Destiny, Inc. was converted to Destiny of

Tennessee, LLC on April 4, 2008. [Docs. 27, 33 at ¶¶ 44-45.]

       On December 15, 2006, Destiny, Inc. purchased Lot 5 of the Douglas Lake Resort

Planned-Unit Development in Jefferson County, Tennessee (“Douglas Lake Property”), upon

which sat a large cabin in need of refurbishment, for $645,800.00. [Id. at ¶¶ 41-42.] After

refurbishment, the market value of the Douglas Lake Property increased, and it became an

income-producing rental property. [Id. at ¶ 43.] On April 4, 2008, Destiny, Inc. was converted to

a Tennessee limited liability company known as Destiny of Tennessee, LLC. [Id. at ¶ 44.]

Eleven months later, on March 4, 2009, Destiny of Tennessee, LLC transferred ownership of the

Douglas Lake Property to Lake Casa Limited Partnership (“Lake Casa LP”), a South Dakota

limited partnership. [Id. at ¶¶ 48-49.]

       On May 17, 2007, Rooney, Defendant, and David Rooney met at the Douglas Lake

Property to resolve disagreements that had arisen concerning both the Summit View Property

and the Douglas Lake Property, and the parties memorialized the following:
Case 3:18-ap-03008-SHB         Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33             Desc
                               Main Document    Page 5 of 21


       As of 5-17-07 IB is owed the following by JT:

       $234,394

       To be amortized over the next 14 closings at the rate of $16,743

       This figure is a comprehensive total of all dealings between us, including the
       following:

               1. Lake house
               2. Furniture
               3. JT advance retained commissions from buyer UK paid deposits on all
               properties closed to Date.

       The $6000 furniture package fees to JT will be paid upon receipt of full balance
       of furniture payments by IB on all pending packages (except Dickinson, Bushell,
       Hanley).

       Arthur to verify the amounts of any advance retained commissions on pending
       deals not yet closed. These retentions are NOT included in the above figures.

       Bushell (($30515 net to IB) and Hanley ($30465 net to IB) are excluded from the
       figures and must be paid separately by JT for the furniture packages.

[Docs. 27, 33 at ¶¶ 27-28; Doc. 28-2 at p. 10.]

       On May 11, 2012, the Douglas Lake Resort Owner’s Association, Inc. filed a Complaint

to Enforce Judgment Liens and Contract Rights, commencing case no. 12-CV-117 in the

Jefferson County Chancery Court against Destiny of Tennessee, LLC, fka Destiny, Inc.; Lake

Casa Limited Partnership; Abbacas; Donald and Sharon Parkhurst; Equifirst Corporation; and

DPIC, Inc. aka DPIC Co., Inc. (“Jefferson County Lawsuit”) to recover a judgment it obtained in

2009 for homeowners’ fees owed by Destiny, Inc. and the Parkhursts, who owned Lot 117 at the

Douglas Lake Resort. [Docs. 27, 33 at ¶¶ 7, 50-51; Doc. 28-8.] On October 9, 2012, the

Jefferson County Clerk and Master entered an Agreed Order of Judgment Against Defendant

Destiny of Tennessee, LLC f/k/a Destiny, Inc., and Lake Casa Limited Partnership. [Docs. 27, 33

at ¶ 53; Doc. 28-9.] Similarly, the Clerk and Master entered an Agreed Order of Judgment
Case 3:18-ap-03008-SHB               Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                           Desc
                                     Main Document    Page 6 of 21


Against Defendants Donald Parkhurst, Sharon Parkhurst, and DPIC, Inc. a/k/a DPIC Co., Inc. on

May 2, 2013. [Docs. 27, 33 at ¶ 54; Doc. 28-10.]

         Neither Rooney nor Just Tennessee was a party to or filed any pleadings in the Jefferson

County Lawsuit. 2 [Docs. 27, 33 at ¶¶ 64-65.] Abbacas, which was named as a party because it

claimed an interest in the Douglas Lake Property, filed an Answer that included a cross-

complaint against Destiny of Tennessee, LLC and Lake Casa LP and a third-party complaint

against Defendant (collectively, “Third-Party Complaint”). [Docs. 27, 33 at ¶ 52, 55-58; Doc.

28-11.] In the Third-Party Complaint, which is at the center of the instant Motion, Abbacas

alleged that Defendant “improperly converted Destiny, Inc. into Destiny of Tennessee, LLC, and

improperly transferred the [Douglas Lake Property]” to Lake Casa LP and that Defendant

“conspired to and has attempted to improperly and unlawfully convey the property of Abbacas to

himself, and has improperly derived or obtained income, including rental income, . . . which [he]

should be required to disgorge.” [Doc. 28-11 at p. 15 (¶ C).] Abbacas sought damages of at least

$900,000.00 for breach of contract and at least $100,000.00 punitive damages for Defendant’s

“willful, intentional and malicious [actions].” [Id. at pp. 13-14 (¶¶ 22, D-E).]

         The matter was heard by the special master, John Fowler, on August 16, 2016, and he

issued his report on November 4, 2016, awarding Abbacas 3 a judgment in the amount of

$1,627,725.00 “for unpaid commissions of [$1,747,725.00] less $120,000[.00] for the purchase

of the [Douglas Lake Property] and the furniture” [Doc. 28-1 at p. 7], which was then confirmed


2
 Rooney, however, filed an Affidavit in the Jefferson County Lawsuit on January 31, 2014, averring that he was “the
owner, officer and majority shareholder in Abbacas (Antigua Holdings), Ltd.” which was an active business entity
with its principal place of business located in the United Kingdom. [Doc. 34, Exh. B at ¶¶ 3, 11.]
3
  Notwithstanding that the April 5 Agreement and January 7 Letter do not name Abbacas as a party [Docs. 28-3, 28-
4], the parties do not dispute that Rooney designated Abbacas as a party to those documents and that Abbacas owned
fifty shares of Destiny, Inc. such that Abbacas was the proper party in the Jefferson County Lawsuit. [Docs. 27, 33 at
¶¶ 22, 38.]
Case 3:18-ap-03008-SHB               Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                            Desc
                                     Main Document    Page 7 of 21


without revision 4 by the Final Decree on Special Master Report (“Judgment”) entered by

Chancellor Telford E. Forgety, Jr. on February 24, 2017. [Doc. 28-1 pp. 1-3; see also generally

Doc. 28-16 (Transcript of Proceedings before the special master on August 16, 2016).] Abbacas

sought to enforce the Judgment by seeking a sheriff’s sale of the Douglas Lake Property, which

was confirmed by a decree entered by the state court on November 3, 2017. [Docs. 27, 33 at ¶¶

68-70; 28-14; 28-15.]

         Defendant filed the Voluntary Petition commencing his Chapter 7 bankruptcy case on

December 1, 2017, and this adversary proceeding was timely filed on March 9, 2018. Defendant

now seeks summary judgment in his favor, arguing that the statute of limitations bars any action

by Plaintiffs against Defendant based on the parties’ dealings concerning the Summit View and

Douglas Lake Properties. Defendant also argues that res judicata and/or collateral estoppel bar

Plaintiffs from litigating any elements of fraud based on the Judgment entered in the Jefferson

County Chancery Court.

                                                 II. ANALYSIS

                            A. Rule 56 – Standard for Summary Judgment

         Federal Rule of Civil Procedure 56, which is applicable to adversary proceedings by

virtue of Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that “[t]he court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any material fact



4
  In its Response/Exceptions to Special Master Report filed on December 8, 2016, Abbacas stated that it was in
agreement with the findings of the special master but also asked the Chancellor to order the following as part of the
judgment: (1) apportionment of the property taxes between the parties and allowance of a setoff in favor of Abbacas
for funds it had paid for property taxes; (2) apportionment of the costs for the Receiver and the Receiver’s counsel
(totaling $37,925.59) with allowance of a setoff in favor of Abbacas for funds it had paid for those fees; (3) damages
in the amount of $47,500.00 to replace furniture at the Douglas Lake Property; (4) $1,754,792.00 for lost rental income
from the Douglas Lake Property; (5) payment of interest on all damages awarded; (6) an accounting of payments made
to Douglas Lake Resort Owner’s Association, Inc.; and (7) payment of all attorneys’ fees and expenses incurred by
Abbacas. [Doc. 28-12 at pp. 1-2.] The Chancellor declined to accept any of the requested exceptions. [Doc. 27, 33 at
¶¶ 62-63,]
Case 3:18-ap-03008-SHB           Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                    Desc
                                 Main Document    Page 8 of 21


and the movant is entitled to judgment as a matter of law[,]” utilizing the procedures defined in

subsections (c)(1) through (c)(4).    When deciding a summary judgment motion, the Court does

not weigh the evidence to determine the truth of the matter asserted but simply determines whether

a genuine issue for trial exists, and “[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        As movant, Defendant bears the burden of proving that the record presented to the Court

establishes the lack of a genuine dispute of material fact such that he is entitled to judgment as a

matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Owens Corning v. Nat’l

Union Fire Ins. Co., 257 F.3d 484, 491 (6th Cir. 2001). “A genuine dispute of material fact exists

when ‘there is sufficient evidence favoring the nonmoving party for a [fact-finder] to return a

verdict for that party.’” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014) (quoting

Anderson, 477 U.S. at 249). “[The] party seeking summary judgment always bears the initial

responsibility of informing the district court of the basis for its motion[,]” Celotex Corp., 477

U.S. at 323, and “[a]s the party moving for summary judgment, Defendant[] bear[s] the burden

of showing the absence of a genuine issue of material fact as to at least one essential element of

Plaintiff[s’] claim[s].” Laster, 746 F.3d at 726.

        Once the initial burden of proof is met, the burden shifts to the nonmoving party to prove

that there are genuine disputes of material fact for trial, but reliance solely on allegations or

denials contained in the pleadings is insufficient because a “mere scintilla of evidence in support

of the nonmoving party will not be sufficient.” Nye v. CSX Transp., Inc., 437 F.3d 556, 563 (6th

Cir. 2006); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“A party asserting that a fact cannot be or is genuinely disputed must support the assertion by . . .
Case 3:18-ap-03008-SHB                  Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                             Desc
                                        Main Document    Page 9 of 21


citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory answers, or other materials[.]” Fed.

R. Civ. P. 56(c)(1)(A). The Court views the facts and all resulting inferences in a light most

favorable to Plaintiffs and decide whether “the evidence presents a sufficient disagreement to

require submission to a [fact-finder] or whether it is so one-sided that one party must prevail as a

matter of law.” Anderson, 477 U.S. at 243. Summary judgment is appropriate only if the fact-

finder could not find for the non-moving party based on the “the record taken as a whole.”

Matsushita, 475 U.S. at 587.

                                             B. Statute of Limitations

           Defendant first argues that any claims against him by Plaintiffs falling outside the scope

of the Judgment are barred by Tennessee Code Annotated § 28-3-105 5 or Tennessee Code

Annotated § 28-3-109(a)(3). 6 [Doc. 28 at pp. 3-11.] Plaintiffs respond that “Defendant is

correct. Given the dates when the causes of action accrued, any applicable statute of limitations

would bar any claim outside the claim embodied in the Judgment.” [Doc. 32 at p. 7.] Plaintiffs

argue, however, that they are not asserting any claims “separate from or in addition to the claims

embodied in the Judgment” and that they are instead seeking to “present evidence at trial that the

[J]udgment of $1,627,725[.00] is nondischargeable pursuant to 11 U.S.C. § 523(a)(2), (4), or (6)

[and because they] are not asserting claims outside of the Judgment, any argument based upon




5
  Section 28-3-105 establishes a three-year statute of limitations for tort actions, including claims of fraud. See Harvest
Corp. v. Ernst & Whinney, 610 S.W.2d 727, 729-30 (Tenn. Ct. App. 1980) (“[S]uits for fraud, deceit or conspiracy,
whether they arise incident to a contract or not are actions in tort and must be governed by the applicable tort statute
of limitations.”).
6
    Section 28-3-109(a)(3) establishes a six-year limitations period for breach of contract.
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                  Desc
                                Main Document    Page 10 of 21


the running of a statute of limitations is irrelevant.” [Id.] The Court disagrees with Plaintiffs’

assertion that Defendants’ argument based on the statute of limitations is irrelevant.

       Defendant correctly notes that Plaintiffs’ entitlement to a determination of

nondischargeability against Defendant requires their entitlement to a right to payment under state

law, as discussed by the Supreme Court:

               Section 502(b)(1) disallows any claim that is “unenforceable against the
       debtor and property of the debtor, under any agreement or applicable law for a
       reason other than because such claim is contingent or unmatured.” This provision
       is most naturally understood to provide that, with limited exceptions, any defense
       to a claim that is available outside of the bankruptcy context is also available in
       bankruptcy. See 4 Collier ¶ 502.03[2] [b], at 502–22 (explaining that § 502(b)(1) is
       generally understood to “make available to the trustee any defense” available to the
       debtor “under applicable nonbankruptcy law” — i.e., any defense that the debtor
       “could have interposed, absent bankruptcy, in a suit on the [same substantive] claim
       by the creditor”).

               This reading of § 502(b)(1) is consistent not only with the plain statutory
       text, but also with the settled principle that “[c]reditors’ entitlements in bankruptcy
       arise in the first instance from the underlying substantive law creating the debtor’s
       obligation, subject to any qualifying or contrary provisions of the Bankruptcy
       Code.” Raleigh v. Illinois Dep’t of Revenue, 530 U.S. 15, 20 (2000). That principle
       requires bankruptcy courts to consult state law in determining the validity of most
       claims. See ibid.

                Indeed, we have long recognized that the “‘basic federal rule’ in bankruptcy
       is that state law governs the substance of claims, Congress having ‘generally left
       the determination of property rights in the assets of a bankrupt’s estate to state
       law.’” Ibid. (quoting Butner v. United States, 440 U.S. 48, 57, 54 (1979); citation
       omitted). Accordingly, when the Bankruptcy Code uses the word “claim” — which
       the Code itself defines as a “right to payment,” 11 U.S.C. § 101(5)(A) — it is
       usually referring to a right to payment recognized under state law. As we stated in
       Butner, “[p]roperty interests are created and defined by state law,” and “[u]nless
       some federal interest requires a different result, there is no reason why such
       interests should be analyzed differently simply because an interested party is
       involved in a bankruptcy proceeding.” 440 U.S. at 55; accord Vanston Bondholders
       Protective Comm. v. Green, 329 U.S. 156, 161 (1946) (“What claims of creditors
       are valid and subsisting obligations against the bankrupt at the time a petition in
       bankruptcy is filed is a question which, in the absence of overruling federal law, is
       to be determined by reference to state law”).
Case 3:18-ap-03008-SHB           Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                    Desc
                                 Main Document    Page 11 of 21


Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec,, 549 U.S. 443, 450-51 (2007). Defendant

is also correct that “[e]ach of the Plaintiffs must establish that they each hold a claim against

Hood.” [Doc. 28 at p. 5.]

        Indisputably, Rooney and Just Tennessee were not parties to the Jefferson County

Lawsuit; neither filed any pleadings in the lawsuit; and neither is listed as a party in the special

master’s report or Judgment. [Docs. 27, 33 at ¶¶ 64-65; 28-1.] Although Rooney testified before

the special master and filed an affidavit in the Jefferson County Lawsuit, he did so in his capacity

as owner of Abbacas, but not with respect to himself individually. [See Docs. 28-16 at pp. 34-35;

34 at pp. 2 (¶ 2), 13 (¶¶ 3, 11).]

        Thus, Rooney and Just Tennessee, who were not parties to the Jefferson County Lawsuit,

are barred from asserting claims against Defendant through this adversary proceeding that they

cannot assert in a Tennessee state court because those claims accrued outside the relevant

limitations periods. Accordingly, as it relates to Rooney and Just Tennessee, Defendant’s

Motion will be granted as a matter of law, and the Court will enter summary judgment in his

favor dismissing the adversary proceeding as to Rooney and Just Tennessee.

                             C. Res Judicata and Collateral Estoppel

        Defendant also asserts that Plaintiffs are precluded from prosecuting this adversary

proceeding either by res judicata or collateral estoppel, arguing that the claims raised here are the

same as those raised – or that should have been raised – in the Jefferson County Lawsuit. As

explained below, res judicata does not apply to this proceeding. Further, after a careful review of

the record, the Court concludes that fraud was not raised in the Jefferson County Lawsuit so that

the doctrine of collateral estoppel does not bar Abbacas from seeking a determination that the

Judgment is nondischargeable.
Case 3:18-ap-03008-SHB         Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                  Desc
                               Main Document    Page 12 of 21


       Res judicata, of which collateral estoppel (or issue preclusion) is a branch, derives from

the requirement that “judicial proceedings of any court of any state . . . shall have the same full

faith and credit in every court within the United States and its Territories and Possessions as they

have by law or usage in the courts of such State, Territory or Possession from which they are

taken.” 28 U.S.C. § 1738. In other words, “a federal court must give to a state-court judgment

the same preclusive effect as would be given that judgment under the law of the State in which

the judgment was rendered.” Migra v. Warren City Sch. Bd. of Educ., 465 U.S. 75, 81 (1984);

see also Montana v. United States, 440 U.S. 147, 153 (1979) (“[O]nce an issue is actually and

necessarily determined by a court of competent jurisdiction, that determination is conclusive in

subsequent suits based on a different cause of action involving a party to the prior litigation.”).

       In contrast to pure res judicata, or claim preclusion, “absent an exception to § 1738, state

law determines at least the issue preclusive effect of a prior state judgment in a subsequent action

involving a claim within the exclusive jurisdiction of the federal courts.” Marrese v. Am.

Academy of Orthopaedic Surgeons, 470 U.S. 373, 381 (1985). That is, “collateral estoppel

precludes relitigation of factual issues that were actually and necessarily determined in the prior

action.” Trost v. Trost (In re Trost), 735 F. App'x 875, 879 (6th Cir. 2018) (citing Trost v. Trost

(In re Trost), 510 B.R. 140, 152 (Bankr. W.D. Mich. 2014) (citing Montana v. United States, 440

U.S. at 153)).

       As explained by the Sixth Circuit decades ago:

       The determination whether or not a certain debt is dischargeable is a legal
       conclusion based upon the facts in the case. The bankruptcy court has the exclusive
       jurisdiction to make that legal conclusion. It must apply the statute to the facts and
       decide to discharge or not. Therefore, res judicata does not apply to prevent
       litigation of every issue which might have been covered in the state court
       proceeding on the debt. However, that Congress intended the bankruptcy court to
       determine the final result [of] dischargeability or not does not require the
       bankruptcy court to redetermine all the underlying facts. As the Court held in
Case 3:18-ap-03008-SHB         Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                    Desc
                               Main Document    Page 13 of 21


       Brown [v. Felsen], where the facts necessary for a dischargeability determination
       were not necessary to the determination in the prior judgment, the parties should
       not be bound or else the parties would always have to anticipate future bankruptcy
       proceedings and the state courts would be deciding facts not necessary to the state
       proceedings but only relevant to a possible future bankruptcy proceeding. In effect,
       state courts would then be deciding issues directly concerning dischargeability,
       contrary to congressional intent. However, where the factual issues necessary for
       [a] dischargeability determination were also necessary to the state court
       determination, the parties would not have to anticipate the bankruptcy proceedings
       and the state courts would not be determining issues irrelevant to the state
       proceedings.

Spilman v. Harley, 656 F.2d 224, 227-28 (6th Cir. 1981).

       The Sixth Circuit recently reiterated that “[w]hen [28 U.S.C.] § 1738 applies to a state

court decision, both issue preclusion [collateral estoppel] and claim preclusion [res judicata]

apply.” West v. Parker, 783 F. App’x 506, 511 (6th Cir. 2019) (alterations in original). Although

“[r]es judicata, at least in the Sixth Circuit, incorporates both issue and claim preclusion,”

Wohleber v. Skurko (In re Wohleber), 596 B.R. 554, 566 n.11 (B.A.P. 6th Cir. 2019), “[t]he

doctrine of collateral estoppel or issue preclusion is a narrower concept than claim preclusion:

‘Whereas res judicata forecloses all that which might have been litigated previously, collateral

estoppel treats as final only those questions actually and necessarily decided in a prior suit.’”

Indirect Purchaser Class v. Andrews (In re Andrews), No. 18-31345-dof, Adv. No. 18-3072-dof,

2019 WL 3361226, at *4 (Bankr. E.D. Mich. July 25, 2019) (quoting Jennings v. Bodrick (In re

Bodrick), 534 B.R 738, 743 (Bankr. S.D. Ohio 2015)).

       As held by the Supreme Court in Brown v. Felsen, 442 U.S. 127, 136-37 (1979), because

federal courts have exclusive jurisdiction over actions to determine nondischargeability, pure res

judicata (or claim preclusion) does not apply in § 523(a)(2), (a)(4), or (a)(6) proceedings even

though “the prior determination regarding the existence and amount of the debt will be entitled to

preclusive effect.” Bruinsma v. Wigger (In re Wigger), 595 B.R. 236, 249 (Bankr. W.D. Mich.
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                  Desc
                                Main Document    Page 14 of 21


2018). The Supreme Court also decided that issue preclusion – or collateral estoppel – does

apply in dischargeability actions. See Grogan v. Garner, 498 U.S. 279, 284-85 (1991) (noting

that when the standard of proof is the same under nonbankruptcy law adjudicated in state court

and bankruptcy law in a dischargeability case, collateral estoppel applies).

       [The collateral estoppel] doctrine holds that “[w]hen an issue of ultimate fact has
       been determined by a valid judgment, that issue cannot be again litigated between
       the same parties.” Black’s Law Dictionary 260 (6th ed. 1990). “The purposes of
       collateral estoppel are to shield litigants (and the judicial system) from the burden
       of re-litigating identical issues and to avoid inconsistent results.”

NCM Enters. Sand & Stone, Ltd. v. Earnest (In re Earnest), No. 11-36044, Adv. No. 12-3040,

2013 WL 795399, at *3 (Bankr. N.D. Ohio Mar. 1, 2013) (quoting Gilbert v. Ferry, 413 F.3d

578, 580 (6th Cir. 2005)).

       Collateral estoppel “‘promotes finality, conserves judicial resources, and prevents

inconsistent decisions,’ by barring ‘the same parties or their privies from relitigating in a later

proceeding legal or factual issues that were actually raised and necessarily determined in an

earlier proceeding.’” Bowen ex rel. Doe v. Arnold, 502 S.W.3d 102, 107 (Tenn. 2016) (citations

omitted).

       Collateral estoppel is applied to encourage the parties to present their best
       arguments on the issues in question in the first instance and thereby save judicial
       time. There is no reason to suppose that parties will not vigorously present their
       case on issues necessary to the state court proceeding or that the bankruptcy court
       will be any more fair or accurate than the state court in the determination of the
       facts. Thus, there is no reason to allow relitigation of facts previously litigated
       which were necessary to the outcome of that prior litigation. This Court holds that
       where all the requirements of collateral estoppel are met, collateral estoppel should
       preclude relitigation of factual issues.

Spilman, 656 F.2d at 228; see also Booth v. Kirk, 381 S.W.2d 312, 315 (Tenn. Ct. App. 1963)

(“[M]aterial facts or questions, which were in issue in a former action, and were there admitted

or judicially determined, are conclusively settled by a judgment rendered therein, and . . . such
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                     Desc
                                Main Document    Page 15 of 21


facts or questions become res judicata and may not again be litigated in a subsequent action

between the same parties.” (citation omitted)).

       The question that federal courts must ask is whether a state court would give preclusive

effect to a judgment; if so, the federal court must follow suit. See Migra, 465 U.S. at 81. Under

Tennessee law, collateral estoppel includes five elements:

       (1) that the issue to be precluded is identical to an issue decided in an earlier
       proceeding, (2) that the issue to be precluded was actually raised, litigated, and
       decided on the merits in the earlier proceeding [and was necessary to the judgment],
       (3) that the judgment in the earlier proceeding has become final, (4) that the party
       against whom collateral estoppel is asserted was a party or is in privity with a party
       to the earlier proceeding, and (5) that the party against whom collateral estoppel is
       asserted had a full and fair opportunity in the earlier proceeding to contest the issue
       now sought to be precluded.

Mullins v. State, 294 S.W.3d 529, 535 (Tenn. 2009); see also Bowen, 502 S.W.3d at 106 (stating

that whether collateral estoppel applies is a question of law so that “summary judgment is an

appropriate vehicle for resolving the issue”). Here, the Final Decree is a final order, and

Abbacas and Defendant were both parties to the Jefferson County Lawsuit, thus meeting the

third and fourth elements of collateral estoppel under Tennessee law. Thus, the Court will

review the other elements of collateral estoppel in light of the proof required to show

nondischargeability under § 523(a)(2), (a)(4), and (a)(6).

                            1. Nondischargeability Under § 523(a)(2)

       Under § 523(a)(2)(A), an individual is not discharged from any debt “for money,

property, services, or an extension, renewal, or refinancing of credit, to the extent obtained, by . .

. false pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor's or an insider's financial condition.” 11 U.S.C. § 523(a)(2)(A). “The term ‘actual fraud’

in § 523(a)(2)(A) encompasses forms of fraud, like fraudulent conveyance schemes, that can be
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                 Desc
                                Main Document    Page 16 of 21


effected without a false representation.” Husky Int’l. Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1586

(2016).

          To meet the burden of proof required under § 523(a)(2)(A), Abbacas must prove that

Defendant obtained money or property from or belonging to Abbacas through false pretenses

and/or material misrepresentations that Defendant knew were false or that he made with gross

recklessness or through actual fraud; that Defendant intended to deceive Abbacas when any such

false pretenses and/or misrepresentations and/or fraud occurred ; that Abbacas justifiably relied

on Defendant's false pretenses and/or representations and/or fraudulent conduct; and that its

reliance was the proximate cause of the losses incurred by Abbacas. See, e.g., Lansden v. Jones

(In re Jones), 585 B.R. 465, 502 (Bankr. E.D. Tenn. 2018).

                             2. Nondischargeability Under § 523(a)(4)

          Nondischargeability under § 523(a)(4) requires a showing that the debt was incurred by

embezzlement, larceny, or fraud or defalcation while acting in a fiduciary capacity. Within the

scope of § 523(a)(4), embezzlement is “the fraudulent appropriation of property by a person to

whom such property has been entrusted or into whose hands it has lawfully come.” Brady v.

McAllister (In re Brady), 101 F.3d 1165, 1172-73 (6th Cir. 1996) (citation omitted). Larceny is

also the fraudulent misappropriation of funds; however, it differs from embezzlement because

possession of the property was never lawful. See First Nat’l Bank v. Simerlein (In re Simerlein),

497 B.R. 525, 537 (Bankr. E.D. Tenn. 2013). Finally, fraud or defalcation while acting in a

fiduciary capacity encompasses both embezzlement and larceny, as well as the failure to properly

account for any funds, but may only be the basis for a nondischargeable debt if the plaintiff

proves “(1) a pre-existing fiduciary relationship; (2) breach of that relationship; and (3) resulting

loss.” Patel v. Shamrock Floorcovering Servs., Inc. (In re Patel), 565 F.3d 963, 968 (6th Cir.
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                    Desc
                                Main Document    Page 17 of 21


2009). This defalcation prong “includes a culpable state of mind requirement akin to that which

accompanies application of the other terms in the same statutory phrase[:] . . . one involving

knowledge of, or gross recklessness in respect to, the improper nature of the relevant fiduciary

behavior.” Bullock v. BankChampaign, N.A., 569 U.S. 267, 269 (2013). Also, within the Sixth

Circuit, a fiduciary relationship is found only in “those situations involving an express or

technical trust relationship arising from placement of a specific res in the hands of the debtor.”

R.E. Am., Inc. v. Garver (In re Garver), 116 F.3d 176, 180 (6th Cir. 1997).

                       3. Nondischargeability Under 11 U.S.C. § 523(a)(6)

        To prevail under § 523(a)(6), Abbacas must prove (1) the existence of “a deliberate or

intentional injury, not merely a deliberate or intentional act that leads to injury,” Kawaauhau v.

Geiger, 523 U.S. 57, 61 (1998), and (2) that Defendant either desired to cause injury or believed

with “substantial certainty” that injury would occur. Markowitz v. Campbell (In re Markowitz),

190 F.3d 455, 464 (6th Cir. 1999) (citing Restatement (Second) of Torts § 8A, at 15 (Am. Law

Inst. 1964)). Under Sixth Circuit authority, “unless ‘the actor desires to cause consequences of

his act, or . . . believes that the consequences are substantially certain to result from it,’ he has

not committed a ‘willful and malicious injury’ as defined under § 523(a)(6).” Id. at 464 (citations

omitted); see also Guthrie v. Kokenge (In re Kokenge), 279 B.R. 541, 543 (Bankr. E.D. Tenn.

2002). “That a reasonable debtor ‘should have known’ that his conduct risked injury to others is

simply insufficient. Instead, the debtor must ‘will or desire harm, or believe injury is

substantially certain to occur as a result of his behavior.’” In re Kokenge, 279 B.R. at 543

(quoting In re Markowitz, 190 F.3d at 465 n.10).
Case 3:18-ap-03008-SHB          Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                    Desc
                                Main Document    Page 18 of 21


         4. Application of the Doctrine of Collateral Estoppel to 11 U.S.C. § 523 Claims

        Each of the foregoing subsections of § 523(a) require proof that Defendant engaged in

fraud. Accordingly, in order for collateral estoppel to preclude Abbacas’s claims under any of the

subsections, the parties to the Jefferson County Lawsuit must have actually raised and litigated

the issue of fraud, with Abbacas having had a full and fair opportunity to contest the issues, and

the special master’s report must have been decided on the merits of such issue. Because fraud

was not actually raised, litigated, and decided in the Jefferson County Lawsuit, the issues raised

in this adversary proceeding are not identical to those raised before the state court, and collateral

estoppel does not bar litigation of Abbacas’s claims.

        The Tennessee Supreme Court addressed what it means for an issue to be “actually

litigated”:

        The requirement that an issue be “actually litigated” does not imply that the issue
        must have been litigated in a full evidentiary and adversarial trial. An issue need
        not be thoroughly litigated in order to be “actually litigated.” The requirement that
        an issue be “actually litigated” is generally satisfied if the issue was properly raised
        by the pleadings or otherwise placed in issue and was actually determined in the
        prior proceeding.

Mullins, 294 S.W.3d at 536 (citations omitted). In Tennessee, “the circumstances concerning fraud

. . . shall be stated with particularity[, although m]alice, intent, knowledge, and other conditions of

mind of a person may be averred generally.” Tenn. R. Civ. P. 9.02. As further explained by the

Advisory Commission Comments to Rule 9.02, “[t]he requirement in Rule 9.02 . . . is not intended

to require lengthy recital of detail. Rather, the Rule means only that general allegations of fraud .

. . are insufficient; the pleader is required to particularize, but by the ‘short and plain’ statement

required by Rule 8.01.”

        The Court, thus, looks first to the operative state-court pleading. The Third-Party

Complaint filed by Abbacas against Defendant alleges only that (1) Defendant improperly
Case 3:18-ap-03008-SHB         Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                  Desc
                               Main Document    Page 19 of 21


merged Destiny, Inc. into Destiny of Tennessee, LLC; (2) improperly transferred the Douglas

Lake Property to Lake Casa; and (3) Defendant breached his contract with Abbacas. [Doc. 28-

11.] As a remedy to those actions, Abbacas sought judicial dissolution of the corporate merger;

avoidance of the transfer with title quieted in favor of and returned to Abbacas; damages for

breach of contract; punitive damages; and costs, expenses, fees, and attorneys’ fees. [Id. at pp.

14-15 (¶¶ C-H).] Specifically, the Third-Party Complaint states that Defendant and the Destiny

entities “entered into a conspiracy and took actions to improperly and unlawfully divest Abbacas

of its interest in the subject property” in violation of the Tennessee Code Annotated § 48-11-101

(the Tennessee Business Corporation Act). [Id. at pp. 12-13 (¶ 18).] As it could potentially

allege fraud, the Third-Party Complaint states that Defendant “conspired to and has attempted to

improperly and unlawfully convey the property of Abbacas to himself” and that Defendant’s

actions were “willful, intentional and malicious and should be punished with an award of

punitive damages.” [Id. at pp. 13-14 (¶¶ 19, 22).] Such allegations, however, could also apply to

the enumerated claims.

       Indeed, the word “fraud” cannot be found either in Third-Party Complaint or the 130-

page transcript of the proceedings held before the special master on August 16, 2016 [see Doc.

28-11]; nor does the special master mention fraud in his report, which defines the issues between

Abbacas and Hood as “primarily relat[ing] to the claim of Destiny, Inc. [sic] that it still owed a

substantial sum of sales commissions. Additional [sic] Destiny Inc. [sic] is seeking the return of

its share of the [lake] house.” [Doc. 28-1 at p. 4.] His conclusion in resolution of the issues is

simply “that Abbacus [sic] Holdings is now in a protected status with the return of the lake house

to the original owners” and Abbacus [sic] Holdings Ltd. is entitled to recover the sum of
Case 3:18-ap-03008-SHB              Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                            Desc
                                    Main Document    Page 20 of 21


$1,747,725 for unpaid commissions less $120,000 for the purchase of the lake house and the

furniture for a total recovery of $1,627,725.” [Id. at p. 7.]

         Thus, this Court concludes that the issue of fraud was not raised by Abbacas in its Third-

Party Complaint and was not in any way necessary to the report of the special master, as adopted

by the Final Decree. Because fraud was not pled or actually litigated, collateral estoppel does

not apply to bar Abbacas’s claims under § 523.

                                             IV. CONCLUSION

         Defendant correctly argues that, based on the respective Tennessee statutes of limitations

(either Tennessee Code Annotated § 28-3-105 or § 28-3-109), because they were not parties to

the Jefferson County Lawsuit and are not holders of the Judgment awarded through the Final

Decree, Rooney and Just Tennessee do not hold a collectible debt against Defendant such that

they cannot seek a judgment against him in this adversary proceeding, and he is entitled to

summary judgment dismissing them from the Complaint. As for his arguments concerning res

judicata and collateral estoppel, the determination of dischargeability is not within the province

of a state court and claim preclusion does not apply in § 523(a)(2), (4), or (6) proceedings. As

such, Defendant’s argument that Abbacas’s claims must be dismissed under the doctrine of claim

preclusion is without merit. Additionally, because the issue of fraud was not raised or litigated in

the Jefferson County Lawsuit, the doctrine of issue preclusion (i.e., collateral estoppel) also is

inapplicable. Thus, under the doctrines of full faith and credit intertwined with res judicata –

incorporating therein both claim and issue preclusion – Abbacas is not precluded from litigating

the factual issue of fraud before this Court, and the Court finds that there is a genuine issue of

material fact concerning the issue of fraud and whether the Judgment 7 held by Abbacas against


7
 To the extent that the Complaint seeks to assert causes of action other than for a determination that the Judgment is
nondischargeable, such causes of action and damages requested in connection to such claims (i.e., damages over
Case 3:18-ap-03008-SHB               Doc 37 Filed 12/23/19 Entered 12/23/19 15:27:33                            Desc
                                     Main Document    Page 21 of 21


Defendant should be nondischargeable under § 523(a)(2), (4), or (6). Accordingly, summary

judgment will be granted in part and denied in part. An Order consistent with this Memorandum

will be entered.


FILED: December 23, 2019

                                                      BY THE COURT

                                                      /s/ Suzanne H. Bauknight

                                                      SUZANNE H. BAUKNIGHT
                                                      UNITED STATES BANKRUPTCY JUDGE




$1,627,725.00, plus punitive damages of $2,000,000.00) will be dismissed as a matter of law. That is, the only claim
that will be tried is Abbacas’s claim that the Judgment is nondischargeable under 11 U.S.C. § 523(a)(2), (a)(4), and/or
(a)(6), and any recovery by Abbacas in this proceeding is limited to the amount of the Judgment.
